ds

eg

| PROTOCOLE D'ACCORD

Entre

La Société Agricole de l'Océan (SAO) au capital de un million de F/CFA dont le siège
social est À Edéa, B.P. 526, représentée par son Président Fondateur, Monsieur
"Jean Christophe HEIDSIECK, ci-après désigné “l'investisseur”, d'une part

Et

Lä communauté des populations rivaraines du village MAKOURE |; représentées
par MM:

°__NZHIE Godefroy

+ BISSABIDANG Gilbet

s  TSAA Gaston ê
«_ NGUJEBOURI Laurerit

° NOOUNGOU Janvier .

° NGUIAMBA Lucas  !

+ TéH NZAME Cyrille

Agissant  - qualité de représentants. les intérêts de ladite communauté, dans
l'attente de la création d'une nssociaïon représentative ci-après désignée ‘ LA
7 COMMUNA:TE", d'autre pait, 7 D

PREAMBULE

L'investisseur envisage de créer à MAKOURE une plantation de 200 hectares de
cacao, 300 tectares d’hévé: et 50 hectares de diverses cultures vistières suivant
plan de svation joint. ;

Soucieux 1e réaliser un investissement responsable, de contribuer à l'amélioration
des cordons de vie dans le village et d'apporter ainsi sa part au développement
socioécorr ‘nique du village rit des communautés riveraines, il a étudié les besoins
dé la Con::nunauté et fait des propositions acceptées par la COMMUNAUTE au
cours de la éunion tenue à LAKOURE | le 02 juin 2011.Ces wropositions sont l'objet
du présent rotacole. Ceci exsosé, les parties ant convenu et arrêté ce qui suit :

Article 1 Accompagnement social du projet agricole
1-1 Dans le. ‘’omaine scolaire:

* Remise à niveau des “âtime-1ts de l'école primaire
Corstruction de salles de classes

Cor:truction de logerent pour les maîtres

S Cexiiruction d'une sale multimédia

2

». 56 Scanned by CamScanner
1-2 Das le domaine de la santé

«  Censtruction d'une case de santé

+ Equipement de base et fourniture de médicame:
1-3 Dans le domaine de l'eau

* Exécution d'un forage équipé d'une pompe VERGNET

1-4 Dans }; domaine de l'électricité
*__ Achat d'un petit groupe électrogène portable pour les cérémonies et veillées

1-5 Dans ie domaine de la promotion de petits agriculteurs

) “1 . n .
«Aïe (notamment fourniture de plants) et conseils aux villageois qui voudraient
démarrer une activité agricois sur la base d'un programme annuel élaboré
chaque année et pour la première fois au mois de janvier 2012.

nts génériques essentiels

Article 2 Versement de l'indemnité d'exploitation
Le terrain de l'investisseur sera classé en trois catégories :

e T1: terrains non culüvés ou non cultivables
° 72 lerrains plantés r'ais no productifs
° T3 ‘errain en production

L'investisseur paiera à la cornmunauté une redevance d'exploitation calculée de la
manière s:ivante : f.
° Au 1“ juin de chaque année, les surfaces T&, T2 et T5 seront évaluées
d'accord partie
- La redevance annuelle par type de terrain est fixée # :
co T1:5000FCFAha" !
- T2: 10000 FCFA/ha
© T3:15000 FCFA/ha
+ _ La'r2devance annueï'e sera payée selon le calendrier suivant :
» 50% fin août
> 25% le 15 décembre
« 25% le 15 avril :

., … Laredevance sara vérsée par devant Mr. le Sous-Prefel de la
Lokot ndje et repartie var tiers aux trois familles à savoir :

FAMILLE SAMEVOUM : 30%
FAMILLE SADJIOLEU : 30%
FAMILLE SAMIMBO : 30%

Lil

Scanned by CamScanner
boss

Article 3

Les parties décideront de se réunir une fois tous les cinq (05)

bi ans pour établir un
ilan du présent protocole et pour la première fois le 1/06/

2016
Article 4 Engagement de la Communauté

La communauté s'engage :

+ _à faciliter le processus d'obtention de la concession foncière en adres

Ssant une
Correspondance de soutien au projet au Ministre des Domaine et des affaires
foncières

* à ne pas s'opposer à la réalisation des travaux sous aucune forme.

Article 5

Le présent protocole d'accord prendra effet à compter de la date de signature par
l'Etat du Cameroun de la concession sollicitée par l'investisseur, sur la parcelle
définie dans la carte jointe.

Article 6

En cas de litige dans l'exécution du présent protocole, les parties s'engagent à
rechercher un accord par la voie de la négociation et à l'amiable.

En cas de persistance du désaccord, la comiiétence échoit aux tribunaux d'instances
de Kribi, par la partie la plus diligente.

Article 7

Le présent protocole sera enregistré par l'investisseur dans les délais légaux.

Fait à MAKOURE | le 23 janvier 2012, en trois exemplaires originaux.
"INVESTISSEUR

LA COMMUNAUTE
NZHIE Godefroy Le
V
BISSABIDANG Gilbert =
TSAA Gaston 17 ‘4;

7 0

0

NGUIEBOURI Laurent /)/
NDOUNGOU Janvie:
NGUIAMBA Lucas

TSAH NZAME Cyrille < SEA
s\Brrondissement de la LOKOUNDJE
SJ

Ye

nm cut ©

Lraiaueon d'une p wc d eUomne Hatrwnai
he TQUS, eu atrprfit

La PCR AG mice

Î

Repauiaque du {amer

MVENGUE ,

+
ï 0
, ,
e
!
ï
=
! É ab

eve et Dressé par.
Le Service technique du € adastre.
Krihi le 19 DS À 2041

Scanned-by-CamSeanner—

: : : Lite, à

Mappe de repertige

Ech: 1/5000 sn aun
pe]

TT Cspn I6K

À
